 

AMENDMENT NO. 1

TO

STOCK PURCHASE AGREEMENT

 

This Amendment No. 1 to Stock Purchase Agreement (this “Amendment”), dated as of
April 20, 2017 (the “Amendment Effective Date”), is entered into by and among
(i) FTE Networks, Inc., a Nevada corporation (the “Buyer”); (ii) Benchmark
Builders, Inc., a New York corporation (the “Company”); and (iii) Brian McMahon
(“McMahon”), Fred Sacramone (“Sacramone”), William Reynolds, Irena Spyt, Blaine
Henn and Richard Prevost (the “Sellers” and collectively with the Company and
the Buyer, the “Parties” and each, a “Party”).

 

RECITALS

 

WHEREAS, the Parties entered into that certain Stock Purchase Agreement, dated
as of March 9, 2017 (the “Purchase Agreement”), pursuant to which the Buyer
shall acquire all (100%) of the issued and outstanding capital stock of the
Company; and

 

WHEREAS, the Parties now desire to amend the Purchase Agreement, as provided in
this Amendment, to address certain changes in the composition of the Purchase
Price set forth in the Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties, intending to
be legally bound, hereby agrees as follows:

 

AGREEMENT

 

1. Capitalized Terms. Except as expressly provided herein, all capitalized terms
used herein shall have the meanings assigned to them in the Purchase Agreement.

 

2. Amendments to Section 2.2(a). The Parties desire to remove the Estimated
Working Capital adjustment to the Cash Consideration paid at the Closing. As
such, Section 2.2(a) of the Purchase Agreement is hereby amended and shall read
in its entirety as follows:

 

(a) pay by wire transfer of immediately available funds to the accounts
designated in writing by the Sellers, in the individual amounts set forth on
Schedule ‎2.2(a), an aggregate amount equal to the Cash Consideration.

 

3. Amendments to Section 10.22 and Schedule 2.2(a). The Parties desire to change
the portion of the Purchase Price that shall be paid by the Buyer in cash to
decrease the amount of Cash Consideration from $55,000,000 to $17,250,000. As
such, Section 10.22 of the Purchase Agreement is hereby amended and shall read
in its entirety as follows:

 

10.22 Cash Consideration. The Term “Cash Consideration” shall mean Seventeen
Million Two Hundred Fifty Thousand Dollars ($17,250,000).

 

   

   

 

Further, in connection with the foregoing, Schedule 2.2(a) of the Purchase
Agreement is hereby amended and shall read in its entirety as follows:

 

Cash Consideration

 

Seller  Amount  Brian McMahon  $0  Fred Sacramone  $0  William Reynolds 
$9,750,000  Irena Spyt  $2,500,000  Blaine Henn  $2,500,000  Richard Prevost 
$2,500,000  TOTAL  $17,250,000 

 

4. Amendments to Section 2.2(b) and Schedule 2.2(b). The Parties desire to
change the amount of shares of Buyer Common Stock that will issued to McMahon
and Sacramone at the Closing which shall constitute the Buyer Shares from
17,825,350 shares to 26,738,445 shares. As such, Section 2.2(b) of the Purchase
Agreement is hereby amended and shall read in its entirety as follows:

 

(b) issue and deliver to McMahon and Sacramone, in the individual amounts set
forth on Schedule 2.2(b) an aggregate of 26,738,445 shares of the Buyer’s common
stock, par value $0.001 per share ( “Buyer Common Stock”), which may be
represented by one or more certificates or may be uncertificated, at the Buyer’s
election (such shares to be issued, the “Buyer Shares”); and

 

Further, in connection with the foregoing, Schedule 2.2(b) of the Purchase
Agreement that sets forth the amount of Buyer Shares delivered to the Sellers is
hereby amended to read in its entirety as follows:

 

Shares to be Issued

 

Seller  Number of Shares  Brian McMahon   17,825,630  Fred Sacramone 
 8,912,815  William Reynolds   0  Irena Spyt   0  Blaine Henn   0  Richard
Prevost   0  TOTAL   26,738,445 

 

5. Amendments to Section 2.2(c) and Schedule 2.2(c). The Parties desire to
change the portion of the Purchase Price that shall be satisfied by the Buyer’s
issuance of promissory notes to (a) increase the face value of the promissory
notes issued and (b) to issued two different forms of promissory notes in
connection therewith. As such, Section 2.2(c) of the Purchase Agreement is
hereby amended and shall read in its entirety as follows:

 

(c) (i) issue to McMahon and Sacramone promissory notes substantially in the
form attached hereto as Exhibit A in the aggregate principal amount of Twelve
Million Five Hundred Thousand Dollars ($12,500,000) (each, a “Series A Note”),
and (ii) issue to McMahon and Sacramone promissory notes substantially in the
form attached hereto as Exhibit J in the aggregate principal amount of Thirty
Million Dollars ($30,000,000) (each, a “Series B Note”, and collectively with
the Series A Notes the “Notes” and, all Notes collectively with the Buyer
Shares, the “Buyer Securities”), in each case in such individual amounts set
forth on Schedule 2.2(c).

 

 2 

   

 

Further, in connection with the foregoing, Schedule 2.2(c) of the Purchase
Agreement that sets forth the Notes to be delivered to the Sellers is hereby
amended to read in its entirety as follows:

 

Notes to be Issued

 

Series A Notes

 

Seller  Principal Amount  Brian McMahon  $8,333,333.33  Fred Sacramone 
$4,166,666.67  William Reynolds  $0.00  Irena Spyt  $0.00  Blaine Henn  $0.00 
Richard Prevost  $0.00  TOTAL  $12,500,000.00 

 

Series B Notes

 

Seller  Principal Amount  Brian McMahon  $20,000,000  Fred Sacramone 
$10,000,000  William Reynolds  $0  Irena Spyt  $0  Blaine Henn  $0  Richard
Prevost  $0  TOTAL  $30,000,000 

 

6. Amendments to Section 2.2(d). The Parties desire to change the manner by
which the Cash Consideration is adjusted following the determination of the
Final Working Capital to provide that such adjustment shall be based on the
difference between the Final Working Capital and $2,000,000. As such, Section
2.2(d) of the Purchase Agreement is hereby amended and shall read in its
entirety as follows:

 

(d) (i) If the Working Capital set forth on the Final Closing Statement (the
“Final Working Capital”) is less than $2,000,000, then the Cash Consideration
will be adjusted downward by the amount of the difference between $2,000,000 and
the Final Working Capital and the Sellers will promptly pay to the Company an
amount equal to such difference pro rata in accordance with the percentages set
forth on Schedule ‎2.3(d), an aggregate amount equal to such difference.

 

(ii) If the Final Working Capital is greater than $2,000,000, then the Cash
Consideration will be adjusted upward by the difference between the Final
Working Capital and $2,000,000 and the Buyer will promptly pay to the Sellers,
pro rata in accordance with the percentages set forth on Schedule ‎2.3(d), an
aggregate amount equal to such difference.

 

 3 

   

 

7. Amendments to Article 6. In connection with the amendments being made to the
Purchase Agreement pursuant to this Amendment, the Parties desire to amend
Section 6.1 of to the Purchase Agreement to add an additional condition to the
obligations of the Sellers to carry out the transactions contemplated by the
Purchase Agreement. As such, Section 6.1 of the Purchase Agreement is hereby
amended by the insertion of an additional subparagraph (u) at the end of Section
6.1:

 

(u) The Buyer shall have borrowed an aggregate of $7.5 million from McMahon and
Sacramone and delivered to McMahon and Sacramone promissory notes in the form of
Exhibit K-1 hereto (the “Series C Note”) in the aggregate principal amount of
$7.5 million.

 

8. In connection with the amendments being made to the Purchase Agreement
pursuant to this Amendment, the Parties desire to amend Section 6.2 to the
Purchase Agreement to add an additional condition to the obligations of the
Buyer to carry out the transactions contemplated by the Purchase Agreement. As
such, Section 6.2 of the Purchase Agreement is hereby amended to by the
insertion of the additional subparagraph (z) at the end of Section 6.2:

 

(z) If requested by Buyer at least five (5) Business Days prior to the Closing
Date, McMahon and Sacramone shall have made a loan to the Buyer in the aggregate
amount of $7.5 million on the terms set forth in the Series C Note.

 

9. Amendment to Section 7.5(c). In connection with the additional Notes being
issued under the Purchase Agreement pursuant to this Amendment, the Parties
desire to clarify which Note is referenced in such Section 7.5(c). As such,
Section 7.5(c) of the Purchase Agreement is hereby amended and shall read in its
entirety as follows:

 

(c) If, at any time prior to the maturity date of the Series B Note(s),
Sacramone is unwilling or unable to serve as a nominee or director of the Buyer,
as the case may be, the Sellers and the nominating committee of the Buyer’s
Board of Directors will agree on a replacement nominee or director, as the case
may be, that is selected by the Sellers and reasonably acceptable to the
nominating committee of the Buyer’s Board of Directors.

 

10. Amendment to Section 7.6. In connection with the additional Notes being
issued under the Purchase Agreement pursuant to this Amendment, the Parties
desire to amend and restate the last sentence in Section 7.6 to clarify which
Note is referenced in such sentence. As such, the last sentence in Section 7.6
of the Purchase Agreement is hereby amended and shall read in its entirety as
follows:

 

The rights granted to McMahon under this Section 7.6 shall be effective no later
than ten (10) Business Days following the Closing Date and shall continue until
the payment in full of his Series B Note.

 

11. Amendment to Article 10. In connection with amendments being made to the
Purchase Agreement pursuant to this Amendment, the Parties desire to amend
Article 10 of the Purchase Agreement to amend the definition of the term “Note”
and to add certain defined terms. As such, Article 10 of the Purchase Agreement
is hereby amended by amending Section 10.80 of the Purchase Agreement to read in
its entirely as follows:

 

10.80 “Notes.” The term “Notes” shall have the meaning set forth in Section
2.2(c).

 

 4 

   

 

Article 10 of the Purchase Agreement is also hereby amended by the insertion of
the following defined terms at the end of Article 10:

 

10.120 Series A Note. The term “Series A Note” shall have the meaning set forth
in Section 2.2(c).

 

10.121 Series B Note. The term “Series B Note” shall have the meaning set forth
in Section 2.2(c).

 

10.122 Series C Note. The term “Series C Note” shall have the meaning set forth
in Section 6.1(u).

 

12. Amendments to List of Exhibits and attended Exhibits. In connection with
amendments being made to the Purchase Agreement pursuant to this Amendment, the
Parties desire to amend the “List of Exhibits” set forth on page vii of the
Purchase Agreement to add certain new Exhibits regarding the Notes. As such, the
“Exhibit List” is hereby amended to read in its entirety:

 

LIST OF EXHIBITS

 

Exhibit A – Form of Series A Note   A-1 Exhibit B – Form of Spyt Employment
Agreement   B-1 Exhibit C – Form of McMahon Employment Agreement   C-1 Exhibit D
– Form of Sacramone Employment Agreement   D-1 Exhibit E – Form of Reynolds
Employment Agreement   E-1 Exhibit F – Form of Henn Employment Agreement   F-1
Exhibit G – Form of Prevost Employment Agreement   G-1 Exhibit H – Form of
Registration Rights Agreement   H-1 Exhibit I – Form of Lease Certifications 
 I-1 Exhibit J – Form of Series B Note   J-1 Exhibit K – Form of Series C Note 
 K-1

 

Further, in connection with the foregoing, the Exhibits attached to the Purchase
Agreement are hereby amended to (i) replace the form of note attached to Exhibit
A with the form of Series A Note attached to this Amendment as Attachment 1,
(ii) add the form of note attached to this Amendment as Attachment 2 as Exhibit
J of the Purchase Agreement, and (iii) add the form of note attached to this
Amendment as Attachment 3 as Exhibit K of the Purchase Agreement:

 

13. Conforming Changes. All provisions in the Purchase Agreement and any
amendments, attachments, schedules or exhibits thereto in conflict with this
Amendment shall be and hereby are changed to conform to this Amendment.

 

14. Full Force and Effect. The remainder of the Purchase Agreement is not
amended by this Amendment and shall remain in full force and effect, except as
otherwise set forth in this Amendment. The parties hereby ratify and confirm the
terms and conditions of the Purchase Agreement, as supplemented and amended by
this Amendment.

 

15. Recitals. The Recitals above are true and correct and are hereby
incorporated by reference.

 

16. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and will be effective when counterparts
have been signed by the Buyer, the Sellers and the Company and delivered to the
Buyer, the Sellers and the Company. A manual signature on this Amendment, an
image of which shall have been transmitted electronically, will constitute an
original signature for all purposes. The delivery of copies of this Amendment,
including executed signature pages where required, by electronic transmission
will constitute effective delivery of this Amendment.

 

** Signature Page Follows **

 

 5 

   

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed on its behalf as of the Amendment Effective Date.

 

  THE BUYER:         FTE NETWORKS, INC.       By:     Name: Michael Palleschi  
Title: Chief Executive Officer         THE COMPANY:         BENCHMARK BUILDERS,
INC.         By:     Name:     Title:           THE SELLERS:         By:    
Name: Brian McMahon         By:     Name: Fred Sacramone         By:     Name:
William Reynolds         By:     Name: Irena Spyt         By:     Name: Blaine
Henn         By:     Name: Richard Prevost

 

   

   

 

ATTACHMENT 1

 

ATTACHMENT 1 - SERIES A NOTE/EXHIBIT A

 

   

   

 

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF APRIL 20,
2017 AMONG (INTER ALIOS) BRIAN MCMAHON, A NATURAL PERSON, AS AN INITIAL
SUBORDINATED CREDITOR, FRED SACRAMONE, A NATURAL PERSON, AS AN INITIAL
SUBORDINATED CREDITOR, the Obligor, AND LATERAL JUSCOM FEEDER LLC, AS
Administrative AGENT (the “Senior Agent”), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY the Obligor AND ITS SUBSIDIARIES, PURSUANT TO THAT CERTAIN
CREDIT AGREEMENT DATED AS OF OCTOBER 28, 2015 AMONG THE Obligor, ITS
SUBSIDIARIES PARTY THERETO, SENIOR AGENT AND THE LENDERS FROM TIME TO TIME PARTY
THERETO (THE “SENIOR CREDIT AGREEMENT”) AND THE OTHER SENIOR DEBT DOCUMENTS (AS
DEFINED IN THE SUBORDINATION AGREEMENT), AS SUCH SENIOR CREDIT AGREEMENT AND
OTHER SENIOR DEBT DOCUMENTS HAVE BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS UNDER THOSE AGREEMENTS AS CONTEMPLATED BY THE SUBORDINATION
AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF,
IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

 

CONVERTIBLE PROMISSORY NOTE

 

$[____________] April __, 2017

 

The undersigned, FTE Networks, Inc., a Nevada corporation (the “Obligor”),
hereby promises to pay to [____________], (the “Holder”), with an address at
[_______________________], subject to the terms and conditions set forth herein
and in the manner and at the place hereafter set forth, the principal sum of
[____________] Dollars ($[____________] USD) (the “Principal Amount”), which
such amount shall be paid in accordance herewith, together with interest accrued
thereon, computed at the rate of five percent (5%) per annum on the outstanding,
unpaid Principal Amount hereof, from April 20, 2017 (the “Effective Date”) until
the date such outstanding Principal Amount has been paid in full, or converted
in accordance with the provisions of this Convertible Promissory Note (as the
same may be amended, supplemented, restated or otherwise modified from time to
time in accordance with its terms, this “Note”). The Obligor and the Holder are
sometimes hereinafter collectively called the “Parties” and each individually
called a “Party”. The “Obligations” include the outstanding Principal Amount,
together with any accrued and unpaid interest thereon and all fees, costs and
expenses owed to the Holder under this Note, whether incurred before or after
the commencement of a proceeding under the U.S. Bankruptcy Code.

 

This Note is being issued pursuant to that certain Stock Purchase Agreement
dated as of March 9, 2017, and amended as of April 20, 2017, by and between the
Obligor, Benchmark Builders, Inc., a New York corporation (“BBI”), and the
stockholders of BBI, including the Holder (as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms, the “Purchase Agreement”), pursuant to which the Obligor
acquired one hundred percent (100%) of the issued and outstanding capital stock
of BBI. This Note is one of the “Series A Notes” referred to in the Purchase
Agreement. Except as defined or unless otherwise indicated herein, capitalized
terms used in this Note have the same meanings set forth in the Purchase
Agreement.

 

   

   

 

Repayment. The Obligor shall pay the Principal Amount in one (1) installment of
Four Million One Hundred Sixty-Six Thousand Six Hundred Sixty-Six and 67/100
Dollars ($4,166,666.67 USD) on the earliest to occur (the “Maturity Date”) of
(a) April 20, 2019, (b) the acceleration of the maturity of this Note by the
Holder upon the occurrence of an Event of Default (as defined below), and (c) a
Sale of Obligor (as defined below). Interest accrued on the Principal Amount
shall be compounded quarterly, on the last day of each March, June, September,
and December, occurring during the term of this Note (each, an “Interest Payment
Date”), with all accrued and then unpaid interest due and payable on the
Maturity Date. If the date on which any payment is due hereunder falls on a day
other than a Business Day, the payment thereof shall be extended to the next
Business Day. For the purposes of this Note, “Business Day” shall mean any day
other than a Saturday, a Sunday or a day on which banks in New York, New York
are authorized or required by applicable law to be closed.

 

Interest. Interest shall be computed on the unpaid Principal Amount hereunder on
the basis of a year composed of three hundred sixty-five (365) days, but shall
accrue and be payable for the actual number of days during which the Principal
Amount is outstanding and shall be compounded quarterly by capitalizing such
interest quarterly. Accrued but unpaid interest shall be payable in accordance
with Paragraph ‎1.

 

Location of Payment. The payments due under this Note shall be paid in lawful
money of the United States of America in immediately available funds and
delivered to the Holder by wire transfer to an account of the Holder designated
in writing by the Holder for such purpose or, if no such account is so
designated by the Holder, then by check to the Holder at the address set forth
above.

 

Prepayment. If permitted by the Subordination Agreement or otherwise with the
prior written consent of the Senior Agent, the Obligor shall have the right to
prepay all or any part of the balance of the Obligations, without penalty or
premium, provided that any such prepayment of the Obligations shall be applied
first, to fees, expenses and other amounts due under this Note (excluding
principal and interest), if any, second, to accrued and unpaid interest on the
Principal Amount to the date of such prepayment, and third, to the Principal
Amount.

 

Conversion. This Note shall be convertible into Conversion Shares, at the
Holder’s option, upon an Event of Default, and subject to the Obligor’s Offset
Rights (as defined below), as set forth herein and on the terms and conditions
set forth in this Paragraph ‎5.

 

Conversion Amount. Subject to the provisions of Paragraph ‎5 at any time, the
Holder shall be entitled to convert all or any portion of the Conversion Amount
(as defined below) into fully paid and non-assessable Conversion Shares in
accordance with this Paragraph ‎5. The number of Conversion Shares issuable upon
conversion of any Conversion Amount pursuant to this Paragraph ‎5 shall be
determined by dividing (x) the then unpaid Principal Amount, and accrued
interest thereon, of the outstanding indebtedness by (y) the Conversion Price
Per Share as in effect on the date the notice of conversion is given. The
Obligor shall not issue any fraction of a Conversion Share upon any such
conversion. If the issuance would result in the issuance of a fraction of a
Conversion Share, the Obligor shall round such fraction of a Conversion Share up
to the nearest whole share. The Obligor shall pay any and all transfer, stamp
and similar taxes that may be payable with respect to the issuance and delivery
of Conversion Shares upon conversion of any Conversion Amount.

 

 2 

   

 

Reservation. The Obligor will at all times reserve and keep available out of its
authorized but unissued shares of Buyer Common Stock, solely for the purpose of
effecting the conversion of this Note into Conversion Shares, such number of
shares of its duly authorized shares of Buyer Common Stock as will from time to
time be sufficient to effect the conversion of this Note into Conversion Shares
in full. If at any time the number of authorized but unissued shares of Buyer
Common Stock is not sufficient to effect the conversion of this Note into
Conversion Shares, the Obligor will take such action as may, in the reasonable
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Buyer Common Stock to such number as is sufficient for such purpose,
including engaging in commercially reasonable efforts to obtain the requisite
stockholder approval of any necessary amendment to its certificate of
incorporation. The Obligor further agrees that all shares of Buyer Common Stock
that may be issued upon the conversion of the rights represented by this Note
will be duly authorized and will be validly issued, fully paid and
non-assessable, free from all taxes, Liens (other than Liens created by the
Holder), charges and preemptive rights with respect to the issuance thereof,
other than restrictions imposed by federal and state securities laws.

 

Mechanics of Conversion; Delivery of Shares. To convert any Conversion Amount
into Conversion Shares pursuant to the terms of this Paragraph ‎5, the Holder
shall (A) transmit by electronic mail or facsimile (or otherwise deliver), for
receipt on or prior to 11:59 p.m., Eastern Standard time, a notice of conversion
in the form attached hereto as Exhibit A (the “Conversion Notice”) to the
Obligor and (B) surrender this Note to the Obligor via a nationally recognized
overnight delivery service for delivery (or an indemnification undertaking
reasonably satisfactory to the Obligor with respect to this Note in the case of
its loss, theft or destruction). On or before the third (3rd) Business Day
following the date of receipt of a Conversion Notice (the “Share Delivery
Date”), the Obligor shall (X) if legends are not required to be placed on
certificates of Conversion Shares and provided that the Obligor’s transfer agent
(the “Transfer Agent”) is participating in the Depository Trust Company’s
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of Conversion Shares to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of Conversion Shares to which the Holder
shall be entitled. If less than all of the outstanding Principal Amount and
accrued and unpaid interest of this Note is converted pursuant to Subparagraph
‎5(a), then the Obligor shall as soon as practicable and in no event later than
ten (10) Business Days after receipt of this Note, issue and deliver to the
Holder a new Note representing the outstanding Principal Amount and accrued and
unpaid interest not converted.

 

 3 

   

 

Offset; Dispute. The Parties acknowledge that in connection with the Purchase
Agreement, the Obligor has the ability to offset and satisfy in lieu of making
any payments hereunder, any Damages incurred by the Obligor for which the
Company and/or the Sellers under the Purchase Agreement must provide
indemnification, particularly, without limitation, under Section 7.3, Article 8
and Section 9.1 thereof (“Offset Rights”); provided, however, that the Obligor
shall not be entitled to reduce the Conversion Amount or the number of
Conversion Shares to be issued at any time following receipt of a Conversion
Notice by offset unless the Obligor shall have delivered to the Holder a notice
of indemnification claim in accordance with the provisions of Section 9.1(j) of
the Purchase Agreement prior to receipt by the Obligor of a Conversion Notice.

 

Adjustment. The number of Conversion Shares issuable upon conversion of this
Note or any portion thereof (or any shares of stock or other securities or
property at the time receivable or issuable upon conversion of this Note or any
portion thereof) and the Conversion Price Per Share therefor are subject to
adjustment upon the occurrence of any of the following events between the
Effective Date and the date that all Obligations hereunder are repaid or this
Note is converted in full into Conversion Shares:

 

Adjustment for Stock Splits, Stock Dividends, Recapitalizations, etc. The
Conversion Price Per Share of this Note will be proportionally adjusted to
reflect any stock dividend, stock split, reverse stock split, reclassification,
recapitalization or other similar event affecting the number of outstanding
Conversion Shares.

 

Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization, reclassification or similar event involving the Obligor (or of
any other corporation the stock or other securities of which are at the time
receivable on the conversion of this Note) after the Effective Date, or in case,
after such date, the Obligor (or any such corporation) shall consolidate with or
merge with another entity, then, and in each such case, the Holder, upon the
conversion of this Note at any time after the consummation of such
reorganization, consolidation or merger, will be entitled to receive, in lieu of
the stock or other securities and property receivable upon the conversion of
this Note prior to such consummation, the stock or other securities or property
to which the Holder would have been entitled upon the consummation of such
reorganization, consolidation or merger if the Holder had converted this Note
immediately prior thereto, subject to further adjustment as provided in this
Note, and, in such case, appropriate adjustment (as determined in good faith by
the board of directors of the Obligor, including Sacramone) will be made in the
application of the provisions in this Subparagraph ‎5(e) with respect to the
rights and interests thereafter of the Holder, to the end that the provisions
set forth in this Subparagraph ‎5(e) will thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or other property thereafter
deliverable upon the conversion of this Note. The successor or purchasing
corporation in any such reorganization, consolidation or merger will duly
execute and deliver to the Holder a supplement hereto reasonably acceptable to
the Holder acknowledging such entity’s obligations under this Note and, in each
such case, the terms of this Note will be applicable to the shares of stock or
other securities or property receivable upon the conversion of this Note after
the consummation of such reorganization, consolidation or merger.

 

 4 

   

 

Conversion of Stock. In case all the authorized Buyer Common Stock is converted,
pursuant to the certificate of incorporation, into other securities or property,
or the Buyer Common Stock otherwise ceases to exist, then, in such case, the
Holder, upon conversion of this Note at any time after the date on which the
Buyer Common Stock is so converted or ceases to exist (the “Termination Date”),
will receive, in lieu of the number of Conversion Shares that would have been
issuable upon such exercise immediately prior to the Termination Date (the
“Former Number of Conversion Shares”), the stock and other securities and
property which the Holder would have been entitled to receive upon the
Termination Date if the Holder had converted this Note with respect to the
Former Number of Conversion Shares immediately prior to the Termination Date
(all subject to further adjustment as provided in this Note).

 

Certificate of Adjustments. The Obligor will, at its expense, cause an
authorized officer promptly to prepare a written certificate showing each
adjustment or readjustment of the Conversion Price Per Share or the number of
Conversion Shares or other securities issuable upon conversion of this Note and
cause such certificate to be delivered to the Holder in accordance with the
provisions of Paragraph ‎13. The certificate will describe the adjustment or
readjustment and include a description in reasonable detail of the facts on
which the adjustment or readjustment is based.

 

Events of Default. For purposes of this Note, each of the following shall
constitute an “Event of Default” hereunder:

 

the failure of the Obligor to make any payment when due of the outstanding,
unpaid principal amount on this Note, or of any amount due under Section 2.2 of
the Purchase Agreement, whether at maturity, upon acceleration or otherwise;

 

the failure of the Obligor to make any payment of interest on this Note, or any
other amounts due under this Note (other than principal) when due, whether on an
Interest Payment Date, at maturity, upon acceleration or otherwise, or the
failure of the Obligor to perform or comply with any other duty or obligation of
the Obligor under this Note, and such failure continues for more than thirty
(30) days after delivery by the Holder of written notice thereof; provided,
however, that any failure to make any such foregoing payment due to the
Obligor’s exercise of its Offset Rights shall not constitute Events of Default;

 

[reserved];

 

there shall have occurred an acceleration of the stated maturity of any other
indebtedness for borrowed money of the Obligor and/or its subsidiaries of
$5,000,000 or more in aggregate principal amount, other than any acceleration
resulting from the sale or other disposition of assets that were financed with
the proceeds of such Indebtedness, so long as such Indebtedness is repaid with
the proceeds of such sale or other disposition;

 

if the Obligor shall admit in writing that it has become insolvent or cannot pay
its debts generally as they become due;

 

if the Obligor files a petition to take advantage of any bankruptcy or
insolvency law;

 

 5 

   

 

an order, judgment or decree is entered adjudicating the Obligor or any
subsidiary thereof as bankrupt or insolvent; or any order for relief with
respect to the Obligor or any subsidiary thereof is entered under the Federal
Bankruptcy Code or any other bankruptcy or insolvency law; or the Obligor or any
subsidiary thereof petitions or applies to any tribunal for the appointment of a
custodian, trustee, receiver or liquidator of the Obligor or any subsidiary
thereof or of any substantial part of the assets of the Obligor or any
subsidiary thereof, or commences any proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against the Obligor
or any subsidiary thereof and either (i) the Obligor or such subsidiary by any
act indicates its approval thereof, consents thereto or acquiescence therein or
(ii) such petition application or proceeding is not dismissed within sixty (60)
days;

 

if any general assignment for the benefit of the Obligor’s creditors shall be
made;

 

there shall have occurred and be continuing any default or material breach by
the Obligor or its Subsidiaries under this Note, any of the Ancillary Agreements
or the Purchase Agreement (collectively, the “Transaction Documents”), which
default or breach remains uncured for a period of thirty (30) days following the
Obligor’s receipt of an initial written notice from Holder to Obligor of the
occurrence or existence of such default or breach;

 

one or more final non-monetary judgments, orders or decrees shall be rendered
against the Obligor which have, either individually or in the aggregate, a
material adverse effect upon the Obligor, and there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such
judgment, order, or decree, by reason of a pending appeal or otherwise, shall
not be in effect;

 

a final, non-appealable judgment which, in the aggregate with other outstanding
final judgments against the Obligor and its subsidiaries, exceeds $5,000,000
(exclusive of amounts reasonably anticipated to be covered by insurance) shall
be rendered against the Obligor or any subsidiary thereof and within sixty (60)
days after entry thereof, such judgment is not discharged or execution thereof
stayed pending appeal, or within sixty (60) days after the expiration of such
stay, such judgment is not discharged, or the initiation of any action, suit,
proceeding or investigation that questions the validity of this Note or any of
the other Transaction Documents or the right of the Obligor to enter into any of
such agreements, or to consummate the transactions contemplated hereby or
thereby; or

 

any provision of this Note or any of the other Transaction Documents shall for
any reason not be now or cease to be in the future, valid, binding and
enforceable in accordance with its terms, and any of such conditions remains
uncured for a period of fifteen (15) days following the Obligor’s receipt of an
initial written notice from Holder to Obligor of the occurrence or existence of
such condition.

 

For so long as any Obligation under this Note remains outstanding (other than
inchoate indemnity obligations), and in addition to any obligations on and
covenants of the Obligor made pursuant to the Transaction Documents, the Obligor
covenants and agrees with the Holder that, unless otherwise approved by the
Holder in its sole discretion, the Obligor will and will cause each of its
subsidiaries to, at all times promptly notify the Holder in writing of (i) the
occurrence of an Event of Default, (ii) the occurrence of any event or condition
which, with the giving of notice or the lapse of time (or both) would constitute
an Event of Default and (iii) the occurrence of any Senior Default event of
default under any documentation governing indebtedness.

 

 6 

   

 

Consequences of the Occurrence of an Event of Default.

 

If an Event of Default set forth in Subparagraph ‎6(a) through ‎6(d), and ‎6(i)
through ‎6(l) has occurred and is continuing, which Event of Default remains
uncured for a period of ten (10) days following the date of such Event of
Default (unless a different cure period is specified therein) regardless of
notice to the Obligor (unless otherwise specified therein), the Holder may,
subject to the terms and conditions of this Note and the Subordination
Agreement, declare all or any portion of the outstanding, unpaid Principal
Amount, accrued interest, and other amounts owing under this Note, due and
payable and demand immediate payment thereof, by cash or Buyer Common Stock at
the election of the Holder, and, under such circumstances, if the Holder demands
immediate payment thereof, the Obligor shall immediately pay to the Holder the
such amounts requested to be paid. Upon the occurrence of any Event of Default
as defined under Subparagraph ‎6(e) through ‎6(h), the outstanding, unpaid
Principal Amount, accrued interest, and other amounts owing under this Note
shall automatically become immediately due and payable in full, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Obligor.

 

Notwithstanding and without limiting Paragraph ‎7(a), upon the occurrence and
during the continuance of any Event of Default but otherwise subject to the
Subordination Agreement, the Holder may pursue any available remedy, whether at
law or in equity, including, without limitation, exercising its rights under any
of the other Transaction Documents.

 

Outstanding and unpaid Principal Amount and, to the extent permitted by
applicable law, overdue interest and fees or any other amounts payable under
this Note shall bear interest from and including the due date thereof until paid
at a rate per annum equal to fifteen percent (15%) or the highest interest rate
permitted by applicable law, whichever is lower (the “Default Rate”). Upon the
occurrence and during the continuance of an Event of Default, the outstanding
and unpaid Principal Amount shall bear interest at the Default Rate until such
time as the Event of Default has been cured or waived.

 

The Obligor shall pay to the Holder the reasonable attorneys’ fees and
disbursements and all other reasonable out-of-pocket costs incurred by the
Holder in order to collect amounts due and owing under this Note or otherwise to
enforce the Holder’s rights and remedies hereunder.

 

Tax Treatment. The Holder and the Obligor agree to treat this Note and the
Obligations evidenced hereby as indebtedness for federal, state, local and
foreign tax purposes.

 

No Impairment. The Obligor will not by amendment of its certificate of
incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder under this
Note against wrongful impairment.

 

 7 

   

 

Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Section 9.5 of the Purchase Agreement is applicable to any
proceeding in respect of this Note.

 

Amendments; Waiver. All amendments to this Note must be in writing and signed by
the Holder and the Obligor. No delay or omission on the part of the Holder in
exercising any right of the Holder hereunder shall operate as a waiver of such
right or of any other right of the Holder under this Note. No waiver of any
right of the Holder contained in this Note shall be effective unless in writing
and signed by the Holder, nor shall a waiver on one occasion be construed as a
waiver of any such right on any future occasion. Without limiting the generality
of the foregoing, the acceptance by the Holder of any late payment shall not be
deemed to be a waiver of the Event of Default arising as a consequence thereof.
The Obligor waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

 

Assignment. The rights and obligations of Obligor and Holder shall be binding
upon and benefit the successors and permitted assigns and transferees of Obligor
and Holder; provided, that Obligor shall not be permitted to assign this Note or
its rights or obligations hereunder without the prior written consent of the
Holder in each instance, in the Holder’s sole and absolute discretion, and
provided, further, that (1) in no event shall Holder sell, exchange, assign,
pledge, hypothecate, transfer or otherwise dispose (each, a “Transfer”) of this
Note or any interest of Holder therein without Obligor’s prior written consent,
in its sole and absolute discretion, and (2) any Transfer by Holder of this Note
shall be subject to the terms of the Subordination Agreement. In the event of
any permitted Transfer hereunder, (i) the Holder agrees to pay for all costs
associated with documenting, implementing or otherwise accommodating such
Transfer, including without limitation, any cost incurred in connection with the
issuance of a replacement note as required under Subparagraph ‎15(c), (ii) each
prospective Holder shall be, and shall provide a representation that it is,
entering into such Transfer for its own account and not with a view to, or for
sale in connection with, any subsequent distribution), and (iii) each
prospective Holder shall become a party to this Note (or any replacement note).
Any Transfer by the Holder or assignment by the Obligor made other than in
strict accordance with this Paragraph ‎12 shall be null and void. Any permitted
transferee of the Holder’s rights and obligations under this Note in accordance
with this Paragraph ‎12 shall be deemed to be the “Holder” for purposes of this
Note.

 

Notice. All notices and other communications given or made pursuant to this Note
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the Party to be notified, (b) two (2) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (c)
upon receipt after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Holder at the address set forth above, or to
the Obligor in accordance with Section 9.4 of the Purchase Agreement, or to such
address as may be subsequently provided by a Party by written notice to the
other Party given in accordance with this Paragraph ‎13.

 

 8 

   

 

Certain Definitions.

 

“Conversion Amount” means the then outstanding Principal Amount and accrued
interest of this Note (subject to the Obligor’s Offset Rights set forth in
Section 5(d)) to be converted or otherwise with respect to which this
determination is being made.

 

“Conversion Price Per Share” means $0.475 (subject to adjustment as provided
herein).

 

“Conversion Shares” means the shares of Buyer Common Stock and other securities
and property at any time receivable or issuable upon conversion of this Note in
accordance with its terms. The number and character of Conversion Shares are
subject to adjustment as provided herein.

 

“Sale of Obligor” means (i) the acquisition of the Obligor by another Person or
group of related Persons by means of any transaction or series of related
transactions (including any acquisition of Obligor securities or derivative
securities, reorganization, merger or consolidation, but excluding (x) any
issuance and sale by the Obligor, in one transaction or a series of related
transactions, of Obligor securities or derivative securities having less than a
majority of the total voting power represented by the outstanding voting
securities of the Obligor or (y) any issuance and sale by the Obligor of obligor
securities or derivative securities for capital raising purposes, provided that
in connection with either clause (x) or (y) above no proceeds are distributed to
security holders of the Obligor or are used to repurchase or redeem any
securities of the Obligor in connection with such transaction or within 12
months thereafter) after the consummation of which the holders of the voting
securities of the Obligor outstanding immediately prior to such transaction or
series of related transactions own, directly or indirectly, less than a majority
of the total voting power represented by the outstanding voting securities of
the Obligor or such other surviving or resulting entity (or if the Obligor or
such other surviving or resulting entity is a wholly-owned subsidiary
immediately following such acquisition, its parent) immediately after such
transaction or series of related transactions; (ii) a sale, lease or other
disposition of all or more than 50% of the assets of the Obligor and its
subsidiaries taken as a whole by means of any transaction or series of related
transactions, except where such sale, lease or other disposition is to a
wholly-owned subsidiary of the Obligor; or (iii) any bankruptcy, liquidation,
dissolution or winding up of the Obligor whether voluntary or involuntary.

 

Miscellaneous.

 

With regard to all dates and time periods set forth or referred to in this Note,
time is of the essence. Unless specified otherwise, any action required
hereunder to be taken within a certain number of days shall be taken within that
number of calendar days (and not Business Days), provided, however, that if the
last day for taking such action falls on a weekend or a holiday in New York, New
York, the period during which such action may be taken shall be automatically
extended to the next Business Day.

 

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of the Holder in the exercise of any right
or remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by the Holder of any right
or remedy preclude any other right or remedy.

 

 9 

   

 

The Obligor or the Holder (i) may, but shall not be obligated to, request in
writing the issuance of a replacement note to evidence any increases or
decreases in the balance of the Principal Amount pursuant to Paragraphs ‎1 and
‎4, (ii) shall request in writing the issuance of a replacement note to evidence
any permitted assignment pursuant to Paragraph ‎12, and (iii) shall request in
writing the issuance of a replacement note to evidence the mutilation,
destruction, loss or theft of this Note (or any replacement note) and the
ownership thereof, in each case, such replacement note being identical in form
and substance in all respects to this Note (other than to reflect such changes
as set forth in this Subparagraph ‎15(c)). Upon any such request or requirement,
the Obligor shall issue such replacement notes and the Holder(s) of this Note or
such replacement notes shall return such notes to be replaced to the Obligor, in
each case marked “cancelled”, or deliver to the Obligor a lost note indemnity
form in substance satisfactory to the Obligor and, with respect to any replaced
notes, such notes shall thereafter be deemed no longer unpaid and/or outstanding
hereunder.

 

After the Principal Amount and all interest due thereon, and any other amounts
at any time owed on this Note has been paid in full (or deemed paid in full),
this Note shall be surrendered to the Obligor for cancellation and shall not be
reissued.

 

Notwithstanding any business or personal relationship between the Obligor and
the Holder, or any officer, director, member, manager or employee of the Holder,
that may exist or have existed, the relationship between the Obligor and the
Holder under and with respect to this Note is solely that of debtor and
creditor, the Holder has no fiduciary or other special relationship with the
Obligor by virtue of this Note, the Obligor and the Holder are not partners or
joint venturers, and no term or condition of any of this Note will be construed
so as to deem the relationship between the Obligor and the Holder to be other
than that of debtor and creditor.

 

Paragraph headings are for the convenience of reference only and are not a part
of this Note and shall not affect its interpretation.

 

[SIGNATURE PAGE FOLLOWS]

 

 10 

   

 

IN WITNESS WHEREOF, the Obligor has caused this Note to be executed as of the
Effective Date.

 

“OBLIGOR”:         FTE NETWORKS, INC.         By:     Name: Michael Palleschi  
Its: Chief Executive Officer  

 



[Signature Page to CONVERTIBLE PROMISSORY NOTE]



 

   

   

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to Convert the Note)

 

TO:

 

Reference is hereby made to that certain Convertible Promissory Note, dated
April 20, 2017, made by FTE Networks, Inc. in favor of [_______________] (the
“Note”). Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Note

 

The undersigned hereby irrevocably elects to convert
$                                      of the Conversion Amount of the Note into
Conversion Shares according to the conditions stated therein, as of the
Conversion Date written below.

 

Conversion Date:  
                                                                                                                              
      Conversion Amount to be converted:  
$                                                                                                                            
      Number of Conversion Shares to be issued:  
                                                                                                                              
      Amount of Note Unconverted:   $       Please issue the Conversion Shares
in the following name and to the following address:       Issue to:  
                                                                                                                              
   
                                                                                                                              
   
                                                                                                                              
   
                                                                                                                              
            Authorized Signature:  
                                                                                                                              
      Name:  
                                                                                                                              
      Title:  
                                                                                                                              
      Broker DTC Participant Code:           Account Number:    

 

ATTACHMENT 2 - SERIES B NOTE/EXHIBIT J

 

   

   

 

ATTACHMENT 2

 

ATTACHMENT 2 - SERIES B NOTE/EXHIBIT J

 

   

   

 

This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement (the “Subordination Agreement”) dated as of April 20,
2017 among (inter alios) Brian McMahon, a natural person, as an Initial
Subordinated Creditor, Fred Sacramone, a natural person, as an Initial
Subordinated Creditor, the Obligor, and LATERAL JUSCOM FEEDER LLC, as
Administrative Agent (the “Senior Agent”), to the indebtedness (including
interest) owed by the Obligor and its subsidiaries, pursuant to that certain
Credit Agreement dated as of October 28, 2015 among The Obligor, its
subsidiaries party thereto, Senior Agent and the lenders from time to time party
thereto (the “Senior Credit Agreement”) and the other Senior Debt Documents (as
defined in the Subordination Agreement), as such Senior Credit Agreement and
other Senior Debt Documents have been and hereafter may be amended, supplemented
or otherwise modified from time to time and to indebtedness refinancing the
indebtedness under those agreements as contemplated by the Subordination
Agreement; and each holder of this instrument, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Subordination Agreement.

 

Series B PROMISSORY NOTE

 

$[____________] April __, 2017

 

The undersigned, FTE Networks, Inc., a Nevada corporation (the “Obligor”),
hereby promises to pay to [____________], (the “Holder”), with an address at
[____________________], subject to the terms and conditions set forth herein and
in the manner and at the place hereafter set forth, the principal sum of
[____________] Dollars ($[____________] USD) (the “Principal Amount”), which
such amount shall be paid in accordance herewith, together with interest accrued
thereon, computed at the rate of three percent (3%) per annum on the
outstanding, unpaid Principal Amount hereof, from April 20, 2017 (the “Effective
Date”) until the date such outstanding Principal Amount has been paid in full in
accordance with the provisions of this Series B Promissory Note (as the same may
be amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms, this “Note”). The Obligor and the Holder are
sometimes hereinafter collectively called the “Parties” and each individually
called a “Party”. The “Obligations” include the outstanding Principal Amount,
together with any accrued and unpaid interest thereon and all fees, costs and
expenses owed to the Holder under this Note, whether incurred before or after
the commencement of a proceeding under the U.S. Bankruptcy Code.

 

This Note is being issued pursuant to that certain Stock Purchase Agreement
dated as of March 9, 2017, and amended as of April 20, 2017, by and between the
Obligor, Benchmark Builders, Inc., a New York corporation (“BBI”), and the
stockholders of BBI, including the Holder (as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms, the “Purchase Agreement”), pursuant to which the Obligor
acquired one hundred percent (100%) of the issued and outstanding capital stock
of BBI. This Note is one of the “Series B Notes” referred to in the Purchase
Agreement. Except as defined or unless otherwise indicated herein, capitalized
terms used in this Note have the same meanings set forth in the Purchase
Agreement.

 

   

   

 

Mandatory Payments.

 

Payments. Following satisfaction in full of all obligations under the Series C
Notes and subject to the satisfaction of the conditions set forth in the
Subordination Agreement, the Obligor shall be entitled to make, and the Holder
shall be entitled to accept, Permitted Subordinated Debt Payments (as defined in
the Subordination Agreement). Simultaneously with the delivery to the Senior
Agent, and in any event within twenty-five (25) days of the end of each fiscal
month, the Obligor shall deliver to the Holder a certificate executed by the
Chief Financial Officer of the Obligor setting forth calculations of the Monthly
Excess Cash Flow (as defined in the Subordination Agreement) and the Monthly
Excess Cash Flow Amount (as defined in the Subordination Agreement) for such
fiscal month (the “Monthly Statements”).

 

Maturity Date; Acceleration. In addition to the Obligor’s payments made pursuant
to Paragraph ‎1(a), so long as no Senior Default (as defined in the
Subordination Agreement) has occurred and is continuing or would result
therefrom, the Obligor shall pay in full the Principal Amount of and any accrued
and unpaid interest on the Series B Notes on the earliest to occur (the
“Maturity Date”) of (a) April 20, 2020, (b) the acceleration of the maturity of
this Note by the Holder upon the occurrence of an Event of Default, and (c) a
Sale of Obligor (as defined below).

 

Interest. Subject to Paragraph ‎8(c), commencing on and including the Effective
Date, this Note will bear interest at a per annum rate equal to three percent
(3%) with respect to the unpaid Principal Amount of this Note, payable in
arrears on each March 31, June 30, September 30 and December 31 commencing on
June 30, 2017 by capitalizing such interest and adding it to the Principal
Amount on such date, based on the actual days outstanding and 365 day year.
Accrued but unpaid interest shall be paid in cash in accordance with Paragraph
‎1.

 

Location of Payment. The payments due under this Note shall be paid in lawful
money of the United States of America in immediately available funds and
delivered to the Holder by wire transfer to an account of the Holder designated
in writing by the Holder for such purpose or, if no such account is so
designated by the Holder, then by check to the Holder at the address set forth
above. If the date on which any payment is due hereunder falls on a day other
than a Business Day, the payment thereof shall be extended to the next Business
Day. For the purposes of this Note, “Business Day” shall mean any day other than
a Saturday, a Sunday or a day on which banks in New York, New York are
authorized or required by applicable law to be closed.

 

Prepayment. If permitted by the Subordination Agreement or otherwise with the
prior written consent of the Senior Agent, the Obligor shall have the right to
prepay all or any part of the balance of the Obligations, without penalty or
premium. Any such prepayment of the Obligations, and any amounts paid in respect
of this Note pursuant to Paragraph ‎1 hereof, shall be applied first, to fees,
expenses and other amounts due under this Note (excluding principal and
interest), if any, second, to accrued and unpaid interest on the Principal
Amount to the date of such prepayment, and third, to the Principal Amount.

 

 2 

   

 

Subordination. The indebtedness of the Obligor evidenced by this Note, including
the principal and interest on this Note, shall be subordinate and junior in
right of payment to the prior payment in full of all existing claims of the
holders of the Series C Notes. In the event of liquidation of the Obligor,
holders of Series C Notes shall be entitled to be paid in full with such
interest as may be provided by law before any payment shall be made on account
of principal of or interest on this Note. Additionally, in the event of any
insolvency, dissolution, assignment for the benefit of creditors or any
liquidation or winding up of or relating to the Obligor, whether voluntary or
involuntary, holders of Series C Notes shall be entitled to be paid in full
before any payment shall be made on account of the principal of or interest on
the Series B Notes, including this Note. If there shall have occurred and be
continuing (i) a default in any payment with respect to any Series C Note or
(ii) an event of default with respect to any Series C Note as a result of which
the maturity thereof is accelerated, unless and until such payment default or
event of default shall have been cured or waived or shall have ceased to exist,
no payments shall be made by the Company with respect to the Series B Notes.

 

Priority. Payment of this Note shall be made pari passu with payment of interest
and principal on all other Series B Notes.

 

Events of Default. For purposes of this Note, each of the following shall
constitute an “Event of Default” hereunder:

 

the failure of the Obligor to make any payment when due of the outstanding,
unpaid principal amount on this Note, or of any amount due under Section 2.2 of
the Purchase Agreement, whether at maturity, upon acceleration or otherwise;

 

the failure of the Obligor to make any payment of interest on this Note, or any
other amounts due under this Note (other than principal) when due, whether on a
date specified in Paragraph ‎1, at maturity, upon acceleration or otherwise, or
the failure of the Obligor to perform or comply with any other duty or
obligation of the Obligor under this Note, and such failure continues for more
than thirty (30) days after delivery by the Holder of written notice thereof;
provided, however, that any failure to make any such foregoing payment due to
the Obligor’s exercise of its Offset Rights shall not constitute Events of
Default;

 

the failure of the Obligor to deliver any Monthly Statements;

 

there shall have occurred an acceleration of the stated maturity of any
Indebtedness of the Obligor and/or its subsidiaries of $5,000,000 or more in
aggregate principal amount, other than any acceleration resulting from the sale
or other disposition of assets that were financed with the proceeds of such
Indebtedness, so long as such Indebtedness is repaid with the proceeds of such
sale or other disposition;

 

if the Obligor shall admit in writing that it has become insolvent or cannot pay
its debts generally as they become due;

 

 3 

   

 

if the Obligor files a petition to take advantage of any bankruptcy or
insolvency law;

 

an order, judgment or decree is entered adjudicating the Obligor or any
subsidiary thereof as bankrupt or insolvent; or any order for relief with
respect to the Obligor or any subsidiary thereof is entered under the Federal
Bankruptcy Code or any other bankruptcy or insolvency law; or the Obligor or any
subsidiary thereof petitions or applies to any tribunal for the appointment of a
custodian, trustee, receiver or liquidator of the Obligor or any subsidiary
thereof or of any substantial part of the assets of the Obligor or any
subsidiary thereof, or commences any proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against the Obligor
or any subsidiary thereof and either (i) the Obligor or such subsidiary by any
act indicates its approval thereof, consents thereto or acquiescence therein or
(ii) such petition application or proceeding is not dismissed within sixty (60)
days;

 

if any general assignment for the benefit of the Obligor’s creditors shall be
made;

 

there shall have occurred and be continuing any default or material breach by
the Obligor or its subsidiaries under this Note, any of the Ancillary Agreements
or the Purchase Agreement (collectively, the “Transaction Documents”), which
default or breach remains uncured for a period of thirty (30) days following the
Obligor’s receipt of an initial written notice from the Holder to the Obligor of
the occurrence or existence of such default or breach;

 

one or more final non-monetary judgments, orders or decrees shall be rendered
against the Obligor which have, either individually or in the aggregate, a
material adverse effect upon the Obligor, and there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such
judgment, order, or decree, by reason of a pending appeal or otherwise, shall
not be in effect;

 

a final, non-appealable judgment which, in the aggregate with other outstanding
final judgments against the Obligor and its subsidiaries, exceeds $5,000,000
(exclusive of amounts reasonably anticipated to be covered by insurance) shall
be rendered against the Obligor or any subsidiary thereof and within sixty (60)
days after entry thereof, such judgment is not discharged or execution thereof
stayed pending appeal, or within sixty (60) days after the expiration of such
stay, such judgment is not discharged, or the initiation of any action, suit,
proceeding or investigation that questions the validity of this Note or any of
the other Transaction Documents or the right of the Obligor to enter into any of
such agreements, or to consummate the transactions contemplated hereby or
thereby; or

 

any provision of this Note or any of the other Transaction Documents shall for
any reason not be now or cease to be in the future, valid, binding and
enforceable in accordance with its terms, and any of such conditions remains
uncured for a period of fifteen (15) days following the Obligor’s receipt of an
initial written notice from Holder to Obligor of the occurrence or existence of
such condition.

 



 4 

   

 

For so long as any Obligation under this Note remains outstanding (other than
inchoate indemnity obligations), and in addition to any obligations on and
covenants of the Obligor made pursuant to the Transaction Documents, the Obligor
covenants and agrees with the Holder that, unless otherwise approved by the
Holder in its sole discretion, the Obligor will and will cause each of its
subsidiaries to, at all times promptly notify the Holder in writing of (i) the
occurrence of an Event of Default, (ii) the occurrence of any event or condition
which, with the giving of notice or the lapse of time (or both) would constitute
an Event of Default and (iii) the occurrence of any Senior Default or other
event of default under any documentation governing Indebtedness.

 

Consequences of the Occurrence of an Event of Default.

 

If an Event of Default set forth in Subparagraph ‎7(a) through ‎7(d), and ‎7(i)
through ‎7(l) has occurred and is continuing, which Event of Default remains
uncured for a period of ten (10) days following the date of such Event of
Default (unless a different cure period is specified therein) regardless of
notice to the Obligor (unless otherwise specified therein), the Holder may,
subject to the terms and conditions of this Note and the Subordination
Agreement, declare all or any portion of the outstanding, unpaid Principal
Amount, accrued interest, and other amounts owing under this Note, due and
payable and demand immediate payment thereof, by cash or Buyer Common Stock at
the election of the Holder, and, under such circumstances, if the Holder demands
immediate payment thereof, the Obligor shall immediately pay to the Holder the
such amounts requested to be paid. Upon the occurrence of any Event of Default
as defined under Subparagraph ‎7(e) through ‎7(h), the outstanding, unpaid
Principal Amount, accrued interest, and other amounts owing under this Note
shall automatically become immediately due and payable in full, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Obligor.

 

Notwithstanding and without limiting Paragraph ‎8(a), upon the occurrence and
during the continuance of any Event of Default, but otherwise subject to the
Subordination Agreement, the Holder may pursue any available remedy, whether at
law or in equity, including, without limitation, exercising its rights under any
of the other Transaction Documents.

 

Outstanding and unpaid Principal Amount and, to the extent permitted by
applicable law, overdue interest and fees or any other amounts payable under
this Note shall bear interest from and including the due date thereof until paid
at a rate per annum equal to fifteen percent (15%) or the highest interest rate
permitted by applicable law, whichever is lower (the “Default Rate”). Upon the
occurrence and during the continuance of an Event of Default, the outstanding
and unpaid Principal Amount shall bear interest at the Default Rate until such
time as the Event of Default has been cured or waived.

 

The Obligor shall pay to the Holder the reasonable attorneys’ fees and
disbursements and all other reasonable out-of-pocket costs incurred by the
Holder in order to collect amounts due and owing under this Note or otherwise to
enforce the Holder’s rights and remedies hereunder.

 

Tax Treatment. The Holder and the Obligor agree to treat this Note and the
Obligations evidenced hereby as indebtedness for federal, state, local and
foreign tax purposes.

 

 5 

   

 

No Impairment. The Obligor will not by amendment of its certificate of
incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder under this
Note against wrongful impairment.

 

Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Section 9.5 of the Purchase Agreement is applicable to any
proceeding in respect of this Note.

 

Amendments; Waiver. All amendments to this Note must be in writing and signed by
the Holder and the Obligor. No delay or omission on the part of the Holder in
exercising any right of the Holder hereunder shall operate as a waiver of such
right or of any other right of the Holder under this Note. No waiver of any
right of the Holder contained in this Note shall be effective unless in writing
and signed by the Holder, nor shall a waiver on one occasion be construed as a
waiver of any such right on any future occasion. Without limiting the generality
of the foregoing, the acceptance by the Holder of any late payment shall not be
deemed to be a waiver of the Event of Default arising as a consequence thereof.
The Obligor waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

 

Assignment. The rights and obligations of Obligor and Holder shall be binding
upon and benefit the successors and permitted assigns and transferees of Obligor
and Holder; provided, that Obligor shall not be permitted to assign this Note or
its rights or obligations hereunder without the prior written consent of the
Holder in each instance, in the Holder’s sole and absolute discretion, and
provided, further, that (1) in no event shall Holder sell, exchange, assign,
pledge, hypothecate, transfer or otherwise dispose (each, a “Transfer”) of this
Note or any interest of Holder therein without Obligor’s prior written consent,
in its sole and absolute discretion, and (2) any Transfer by Holder of this Note
shall be subject to the terms of the Subordination Agreement. In the event of
any permitted Transfer hereunder, (i) the Holder agrees to pay for all costs
associated with documenting, implementing or otherwise accommodating such
Transfer, including without limitation, any cost incurred in connection with the
issuance of a replacement note as required under Subparagraph ‎16(c), (ii) each
prospective Holder shall be, and shall provide a representation that it is,
entering into such Transfer for its own account and not with a view to, or for
sale in connection with, any subsequent distribution), and (iii) each
prospective Holder shall become a party to this Note (or any replacement note).
Any Transfer by the Holder or assignment by the Obligor made other than in
strict accordance with this Paragraph ‎13 shall be null and void. Any permitted
transferee of the Holder’s rights and obligations under this Note in accordance
with this Paragraph ‎13 shall be deemed to be the “Holder” for purposes of this
Note.

 

Notice. All notices and other communications given or made pursuant to this Note
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the Party to be notified, (b) two (2) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (c)
upon receipt after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Holder at the address set forth above, or to
the Obligor in accordance with Section 9.4 of the Purchase Agreement, or to such
address as may be subsequently provided by a Party by written notice to the
other Party given in accordance with this Paragraph ‎14.

 

 6 

   

 

Certain Definitions.

 

“Capital Stock” means any and all shares, interests, participations, units or
other equivalents (however designated) of capital stock of a corporation,
membership interests in a limited liability company, partnership interests of a
limited partnership, any and all equivalent ownership interests in a Person and
any and all warrants, rights or options to purchase any of the foregoing.

 

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable) or upon the happening of any event or
condition, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part, (c) provides for the scheduled payment of dividends in cash
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Capital Stock that would constitute Disqualified Capital Stock; provided,
that if such Capital Stock is issued pursuant to a plan for the benefit of
employees or consultants of the Obligor or its subsidiaries or by any such plan
to such employees or consultants, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Obligor or its subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all indebtedness of such Person for
borrowed money and all indebtedness of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount (after giving effect to any prior drawings or reductions which may have
been reimbursed) of all letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds, performance bonds and
similar instruments issued or created by or for the account of such Person; (c)
all obligations of such Person to pay the deferred purchase price of property or
services other than trade accounts payable in the ordinary course of business;
(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse; (e) the capitalized amount of any lease of such Person that
would appear as a liability on a balance sheet of such Person prepared as of
such date in accordance with GAAP; (f) all obligations of such Person in respect
of Disqualified Capital Stock; and (g) any contingent liability of such Person
or other obligation of such Person guaranteeing or intended to guarantee any
Indebtedness of any other Person in any manner, whether directly or indirectly.

 

“Sale of Obligor” means (i) the acquisition of the Obligor by another Person or
group of related Persons by means of any transaction or series of related
transactions (including any acquisition of Obligor securities or derivative
securities, reorganization, merger or consolidation; (ii) a sale, lease or other
disposition of all or more than 50% of the assets of the Obligor and its
subsidiaries taken as a whole by means of any transaction or series of related
transactions, except where such sale, lease or other disposition is to a
wholly-owned subsidiary of the Obligor; or (iii) any bankruptcy, liquidation,
dissolution or winding up of the Obligor whether voluntary or involuntary.

 

 7 

   

 

Miscellaneous.

 

With regard to all dates and time periods set forth or referred to in this Note,
time is of the essence. Unless specified otherwise, any action required
hereunder to be taken within a certain number of days shall be taken within that
number of calendar days (and not Business Days), provided, however, that if the
last day for taking such action falls on a weekend or a holiday in New York, New
York, the period during which such action may be taken shall be automatically
extended to the next Business Day.

 

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of the Holder in the exercise of any right
or remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by the Holder of any right
or remedy preclude any other right or remedy.

 

The Obligor or the Holder (i) may, but shall not be obligated to, request in
writing the issuance of a replacement note to evidence any increases or
decreases in the balance of the Principal Amount pursuant to Paragraphs ‎1 and
‎4, (ii) shall request in writing the issuance of a replacement note to evidence
any permitted assignment pursuant to Paragraph ‎13, and (iii) shall request in
writing the issuance of a replacement note to evidence the mutilation,
destruction, loss or theft of this Note (or any replacement note) and the
ownership thereof, in each case, such replacement note being identical in form
and substance in all respects to this Note (other than to reflect such changes
as set forth in this Subparagraph ‎16(c)). Upon any such request or requirement,
the Obligor shall issue such replacement notes and the Holder(s) of this Note or
such replacement notes shall return such notes to be replaced to the Obligor, in
each case marked “cancelled”, or deliver to the Obligor a lost note indemnity
form in substance satisfactory to the Obligor and, with respect to any replaced
notes, such notes shall thereafter be deemed no longer unpaid and/or outstanding
hereunder.

 

After the Principal Amount and all interest due thereon, and any other amounts
at any time owed on this Note has been paid in full (or deemed paid in full),
this Note shall be surrendered to the Obligor for cancellation and shall not be
reissued.

 

Notwithstanding any business or personal relationship between the Obligor and
the Holder, or any officer, director, member, manager or employee of the Holder,
that may exist or have existed, the relationship between the Obligor and the
Holder under and with respect to this Note is solely that of debtor and
creditor, the Holder has no fiduciary or other special relationship with the
Obligor by virtue of this Note, the Obligor and the Holder are not partners or
joint venturers, and no term or condition of any of this Note will be construed
so as to deem the relationship between the Obligor and the Holder to be other
than that of debtor and creditor.

 

Paragraph headings are for the convenience of reference only and are not a part
of this Note and shall not affect its interpretation.

 

[SIGNATURE PAGE FOLLOWS]

 

 8 

   

 

IN WITNESS WHEREOF, the Obligor has caused this Note to be executed as of the
Effective Date.

 

“OBLIGOR”:         FTE NETWORKS, INC.         By:   Name: Michael Palleschi  
Its: Chief Executive Officer  

 

   

   

 

ATTACHMENT 3

 

 2 

   

 

Series C PROMISSORY NOTE

 

$[___________] April , 2017

 

The undersigned, FTE Networks, Inc., a Nevada corporation (the “Obligor”),
hereby promises to pay to [___________], (the “Holder”), with an address at
[__________________], subject to the terms and conditions set forth herein and
in the manner and at the place hereafter set forth, the principal sum of
[___________] Dollars ($[___________] USD) (the “Principal Amount”), which such
amount shall be paid in accordance herewith, together with interest accrued
thereon, computed at the rate of three percent (3%) per annum on the
outstanding, unpaid Principal Amount hereof, from April 20, 2017 (the “Effective
Date”) until the date such outstanding Principal Amount has been paid in full in
accordance with the provisions of this Series C Promissory Note (as the same may
be amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms, this “Note”). The Obligor and the Holder are
sometimes hereinafter collectively called the “Parties” and each individually
called a “Party”. The “Obligations” include the outstanding Principal Amount,
together with any accrued and unpaid interest thereon and all fees, costs and
expenses owed to the Holder under this Note, whether incurred before or after
the commencement of a proceeding under the U.S. Bankruptcy Code.

 

This Note is being issued pursuant to that certain Stock Purchase Agreement
dated as of March 9, 2017, and amended as of April 20, 2017, by and between the
Obligor, Benchmark Builders, Inc., a New York corporation (“BBI”), and the
stockholders of BBI, including the Holder (as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms, the “Purchase Agreement”), pursuant to which the Obligor
acquired one hundred percent (100%) of the issued and outstanding capital stock
of BBI. This Note is one of the “Series C Notes” referred to in the Purchase
Agreement. Except as defined or unless otherwise indicated herein, capitalized
terms used in this Note have the same meanings set forth in the Purchase
Agreement. For purposes of this Note, the following terms have the following
meanings:

 

“Monthly Excess Cash Flow” shall mean, for each fiscal month of the Obligor,
without duplication, the result of (a) the net income of the Obligor for such
month, plus (b) the sum of (i) depreciation for such month, and (ii)
amortization for such month, minus (c) the sum of (i) tax obligations (including
a reserve for estimated tax liabilities), capital expenditures and other
investments made during such month, (ii) payments made on account of the Senior
Debt Documents and equipment financings during such month, and (iii) the amount
(to the extent a positive number) by which accounts payable exceeds billed and
unbilled accounts receivable as of the end of such month, in each case,
determined on a consolidated basis in accordance with generally accepted
accounting principles.

 

“Monthly Excess Cash Flow Amount” shall mean, for any fiscal month of the
Obligor, an amount equal to 80% of Monthly Excess Cash Flow for such month.

 

“Senior Debt Documents” shall mean, collectively, the Credit Agreement dated as
of October 28, 2015 (as the same may be amended, restated, supplemented,
modified, replace or refinanced from time to time) among (inter alios) the
Obligor and Lateral Juscom Feeder LLC, as administrative agent (the “Senior
Agent”), including all notes, guaranties, security documents and other
agreements and documents entered into in connection with the foregoing or any
replacement or refinancing thereof.

 



 3 

   

 

Mandatory Payments.

 

The Obligor shall repay the principal balance of this Note, as follows:

 

twice per fiscal month (plus such additional payments as the Senior Agent may
approve from time to time) provided that immediately after giving effect to any
such payment, BBI has unrestricted cash and cash equivalents of not less than
$4,000,000, in an amount not to exceed a ratable portion (together with all
other Series C Notes) of the Monthly Excess Cash Flow Amount for the fiscal
month most recently ended prior to the repayment date for which financial
statements, and supporting calculations supporting the calculation of the
Monthly Excess Cash Flow Amount, have been delivered to and approved by the
Senior Agent; and

 

within five (5) business days of the receipt thereof, in an amount not to exceed
a ratable portion (together with all other Series C Notes) of 80% of the
identifiable net cash proceeds of an offering of equity securities of the
Obligor or any subsidiary thereof (and (I) if such proceeds represent proceeds
from an offering of convertible debt securities, the issuance of such
convertible debt securities is permitted in accordance with the Senior Debt
Documents as in effect from time to time and (II) in the case of any offering of
equity securities by a subsidiary of the Obligor solely to the extent
representing net cash proceeds received from a Person other than the Obligor or
another subsidiary of the Obligor).

 

In addition to the Obligor’s payments made pursuant to Paragraph ‎1(a), the
Obligor shall pay in full the Principal Amount of and any accrued and unpaid
interest on the Series C Notes on the earliest to occur (the “Maturity Date”) of
(a) October 20, 2018, (b) the acceleration of the maturity of this Note by the
Holder upon the occurrence of an Event of Default, and (c) a Sale of Obligor (as
defined below).

 

Simultaneously with the delivery to the Senior Agent, and in any event within
twenty-five (25) days of the end of each fiscal month, the Obligor shall deliver
to the Holder a certificate executed by the Chief Financial Officer of the
Obligor setting forth calculations of the Monthly Excess Cash Flow and the
Monthly Excess Cash Flow Amount for such fiscal month (the “Monthly
Statements”).

 

Interest. Subject to Paragraph ‎7(c), commencing on and including the Effective
Date, this Note will bear interest at a per annum rate equal to three percent
(3%) with respect to the unpaid Principal Amount of this Note, payable in
arrears on each March 31, June 30, September 30 and December 31 by capitalizing
such interest and adding it to the Principal Amount on such date, quarterly
based on the actual days outstanding and 365 day year. Accrued but unpaid
interest shall be paid in cash in accordance with Paragraph ‎1.

 

Location of Payment. The payments due under this Note shall be paid in lawful
money of the United States of America in immediately available funds and
delivered to the Holder by wire transfer to an account of the Holder designated
in writing by the Holder for such purpose or, if no such account is so
designated by the Holder, then by check to the Holder at the address set forth
above. If the date on which any payment is due hereunder falls on a day other
than a Business Day, the payment thereof shall be extended to the next Business
Day. For the purposes of this Note, “Business Day” shall mean any day other than
a Saturday, a Sunday or a day on which banks in New York, New York are
authorized or required by applicable law to be closed.

 

 4 

   

 

Prepayment. The Obligor shall have the right to prepay all or any part of the
balance of the Obligations, without penalty or premium. Any such prepayment of
the Obligations, and any amounts paid in respect of this Note pursuant to
Paragraph ‎1 hereof, shall be applied first, to fees, expenses and other amounts
due under this Note (excluding principal and interest), if any, second, to
accrued and unpaid interest on the Principal Amount to the date of such
prepayment, and third, to the Principal Amount.

 

Priority. Payment of this Note shall be made pari passu with payment of interest
and principal on all Series C Notes, and the Obligor shall make all payments on
the Series C Notes and shall satisfy the Obligations hereunder and thereunder in
full prior to making any payments with respect to any Series A Note or any
Series B Note.

 

Events of Default. For purposes of this Note, each of the following shall
constitute an “Event of Default” hereunder:

 

the failure of the Obligor to make any payment when due of the outstanding,
unpaid principal amount on this Note, or of any amount due under Section 2.2 of
the Purchase Agreement, whether at maturity, upon acceleration or otherwise;

 

the failure of the Obligor to make any payment of interest on this Note, or any
other amounts due under this Note (other than principal) when due, whether on a
date specified in Paragraph ‎1, at maturity, upon acceleration or otherwise, or
the failure of the Obligor to perform or comply with any other duty or
obligation of the Obligor under this Note, and such failure continues for more
than thirty (30) days after delivery by the Holder of written notice thereof;
provided, however, that any failure to make any such foregoing payment due to
the Obligor’s exercise of its Offset Rights shall not constitute Events of
Default;

 

the failure of the Obligor to deliver any Monthly Statements;

 

there shall have occurred an acceleration of the stated maturity of any
Indebtedness of the Obligor and/or its subsidiaries of $5,000,000 or more in
aggregate principal amount, other than any acceleration resulting from the sale
or other disposition of assets that were financed with the proceeds of such
Indebtedness, so long as such Indebtedness is repaid with the proceeds of such
sale or other disposition;

 

if the Obligor shall admit in writing that it has become insolvent or cannot pay
its debts generally as they become due;

 

if the Obligor files a petition to take advantage of any bankruptcy or
insolvency law;

 

 5 

   

 

an order, judgment or decree is entered adjudicating the Obligor or any
subsidiary thereof as bankrupt or insolvent; or any order for relief with
respect to the Obligor or any subsidiary thereof is entered under the Federal
Bankruptcy Code or any other bankruptcy or insolvency law; or the Obligor or any
subsidiary thereof petitions or applies to any tribunal for the appointment of a
custodian, trustee, receiver or liquidator of the Obligor or any subsidiary
thereof or of any substantial part of the assets of the Obligor or any
subsidiary thereof, or commences any proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against the Obligor
or any subsidiary thereof and either (i) the Obligor or such subsidiariy by any
act indicates its approval thereof, consents thereto or acquiescence therein or
(ii) such petition application or proceeding is not dismissed within sixty (60)
days;

 

if any general assignment for the benefit of the Obligor’s creditors shall be
made;

 

there shall occurred and be continuing any default or material breach by the
Obligor or its subsidiaries under this Note, any of the Ancillary Agreements or
the Purchase Agreement (collectively, the “Transaction Documents”), which
default or breach remains uncured for a period of thirty (30) days following the
Obligor’s receipt of an initial written notice from the Holder to the Obligor of
the occurrence or existence of such default or breach;

 

one or more final non-monetary judgments, orders or decrees shall be rendered
against the Obligor which have, either individually or in the aggregate, a
material adverse effect upon the Obligor, and there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such
judgment, order, or decree, by reason of a pending appeal or otherwise, shall
not be in effect;

 

a final, non-appealable judgment which, in the aggregate with other outstanding
final judgments against the Obligor and its subsidiaries, exceeds $5,000,000
(exclusive of amounts reasonably anticipated to be covered by insurance) shall
be rendered against the Obligor or any subsidiary thereof and within sixty (60)
days after entry thereof, such judgment is not discharged or execution thereof
stayed pending appeal, or within sixty (60) days after the expiration of such
stay, such judgment is not discharged, or the initiation of any action, suit,
proceeding or investigation that questions the validity of this Note or any of
the other Transaction Documents or the right of the Obligor to enter into any of
such agreements, or to consummate the transactions contemplated hereby or
thereby; or

 

any provision of this Note or any of the other Transaction Documents shall for
any reason not be now or cease to be in the future, valid, binding and
enforceable in accordance with its terms, and any of such conditions remains
uncured for a period of fifteen (15) days following the Obligor’s receipt of an
initial written notice from Holder to Obligor of the occurrence or existence of
such condition.

 

For so long as any Obligation under this Note remains outstanding (other than
inchoate indemnity obligations), and in addition to any obligations on and
covenants of the Obligor made pursuant to the Transaction Documents, the Obligor
covenants and agrees with the Holder that, unless otherwise approved by the
Holder in its sole discretion, the Obligor will and will cause each of its
subsidiaries to, at all times promptly notify the Holder in writing of (i) the
occurrence of an Event of Default, (ii) the occurrence of any event or condition
which, with the giving of notice or the lapse of time (or both) would constitute
an Event of Default and (iii) the occurrence of any event of default under any
documentation governing Indebtedness.

 

 6 

   

 

Consequences of the Occurrence of an Event of Default.

 

If an Event of Default set forth in Subparagraph ‎6(a) through ‎6(d), and ‎6(i)
through ‎6(l) has occurred and is continuing, which Event of Default remains
uncured for a period of ten (10) days following the date of such Event of
Default (unless a different cure period is specified therein) regardless of
notice to the Obligor (unless otherwise specified therein), the Holder may,
subject to the terms and conditions of this Note, declare all or any portion of
the outstanding, unpaid Principal Amount, accrued interest, and other amounts
owing under this Note, due and payable and demand immediate payment thereof, by
cash or Buyer Common Stock at the election of the Holder, and, under such
circumstances, if the Holder demands immediate payment thereof, the Obligor
shall immediately pay to the Holder the such amounts requested to be paid. Upon
the occurrence of any Event of Default as defined under Subparagraph ‎6(e)
through ‎6(h), the outstanding, unpaid Principal Amount, accrued interest, and
other amounts owing under this Note shall automatically become immediately due
and payable in full, without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by the Obligor.

 

Notwithstanding and without limiting Paragraph ‎7(a), upon the occurrence and
during the continuance of any Event of Default, the Holder may pursue any
available remedy, whether at law or in equity, including, without limitation,
exercising its rights under any of the other Transaction Documents.

 

Outstanding and unpaid Principal Amount and, to the extent permitted by
applicable law, overdue interest and fees or any other amounts payable under
this Note shall bear interest from and including the due date thereof until paid
at a rate per annum equal to fifteen percent (15%) or the highest interest rate
permitted by applicable law, whichever is lower (the “Default Rate”). Upon the
occurrence and during the continuance of an Event of Default, the outstanding
and unpaid Principal Amount shall bear interest at the Default Rate until such
time as the Event of Default has been cured or waived.

 

The Obligor shall pay to the Holder the reasonable attorneys’ fees and
disbursements and all other reasonable out-of-pocket costs incurred by the
Holder in order to collect amounts due and owing under this Note or otherwise to
enforce the Holder’s rights and remedies hereunder.

 

Tax Treatment. The Holder and the Obligor agree to treat this Note and the
Obligations evidenced hereby as indebtedness for federal, state, local and
foreign tax purposes.

 

No Impairment. The Obligor will not by amendment of its certificate of
incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder under this
Note against wrongful impairment.

 

 7 

   

 

Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Section 9.5 of the Purchase Agreement is applicable to any
proceeding in respect of this Note.

 

Amendments; Waiver. All amendments to this Note must be in writing, signed by
the Holder and the Obligor. No delay or omission on the part of the Holder in
exercising any right of the Holder hereunder shall operate as a waiver of such
right or of any other right of the Holder under this Note. No waiver of any
right of the Holder contained in this Note shall be effective unless in writing
and signed by the Holder, nor shall a waiver on one occasion be construed as a
waiver of any such right on any future occasion. Without limiting the generality
of the foregoing, the acceptance by the Holder of any late payment shall not be
deemed to be a waiver of the Event of Default arising as a consequence thereof.
The Obligor waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

 

Assignment. The rights and obligations of Obligor and Holder shall be binding
upon and benefit the successors and permitted assigns and transferees of Obligor
and Holder; provided, that Obligor shall not be permitted to assign this Note or
its rights or obligations hereunder without the prior written consent of the
Holder in each instance, in the Holder’s sole and absolute discretion, and
provided, further, that in no event shall Holder sell, exchange, assign, pledge,
hypothecate, transfer or otherwise dispose (each, a “Transfer”) of this Note or
any interest of Holder therein without Obligor’s prior written consent, in its
sole and absolute discretion. In the event of any permitted Transfer hereunder,
(i) the Holder agrees to pay for all costs associated with documenting,
implementing or otherwise accommodating such Transfer, including without
limitation, any cost incurred in connection with the issuance of a replacement
note as required under Subparagraph ‎15(c), (ii) each prospective Holder shall
be, and shall provide a representation that it is, entering into such Transfer
for its own account and not with a view to, or for sale in connection with, any
subsequent distribution), and (iii) each prospective Holder shall become a party
to this Note (or any replacement note). Any Transfer by the Holder or assignment
by the Obligor made other than in strict accordance with this Paragraph ‎12
shall be null and void. Any permitted transferee of the Holder’s rights and
obligations under this Note in accordance with this Paragraph ‎12 shall be
deemed to be the “Holder” for purposes of this Note.

 

Notice. All notices and other communications given or made pursuant to this Note
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the Party to be notified, (b) two (2) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (c)
upon receipt after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Holder at the address set forth above, or to
the Obligor in accordance with Section 9.4 of the Purchase Agreement, or to such
address as may be subsequently provided by a Party by written notice to the
other Party given in accordance with this Paragraph ‎13.

 

 8 

   

 

Certain Definitions.

 

“Capital Stock” means any and all shares, interests, participations, units or
other equivalents (however designated) of capital stock of a corporation,
membership interests in a limited liability company, partnership interests of a
limited partnership, any and all equivalent ownership interests in a Person and
any and all warrants, rights or options to purchase any of the foregoing.

 

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable) or upon the happening of any event or
condition, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part, (c) provides for the scheduled payment of dividends in cash
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Capital Stock that would constitute Disqualified Capital Stock; provided,
that if such Capital Stock is issued pursuant to a plan for the benefit of
employees or consultants of the Obligor or its subsidiaries or by any such plan
to such employees or consultants, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Obligor or its subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all indebtedness of such Person for
borrowed money and all indebtedness of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount (after giving effect to any prior drawings or reductions which may have
been reimbursed) of all letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds, performance bonds and
similar instruments issued or created by or for the account of such Person; (c)
all obligations of such Person to pay the deferred purchase price of property or
services other than trade accounts payable in the ordinary course of business;
(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse; (e) the capitalized amount of any lease of such Person that
would appear as a liability on a balance sheet of such Person prepared as of
such date in accordance with GAAP; (f) all obligations of such Person in respect
of Disqualified Capital Stock; and (g) any contingent liability of such Person
or other obligation of such Person guaranteeing or intended to guarantee any
Indebtedness of any other Person in any manner, whether directly or indirectly.

 

“Sale of Obligor” means (i) the acquisition of the Obligor by another Person or
group of related Persons by means of any transaction or series of related
transactions (including any acquisition of Obligor securities or derivative
securities, reorganization, merger or consolidation; (ii) a sale, lease or other
disposition of all or more than 50% of the assets of the Obligor and its
subsidiaries taken as a whole by means of any transaction or series of related
transactions, except where such sale, lease or other disposition is to a
wholly-owned subsidiary of the Obligor; or (iii) any bankruptcy, liquidation,
dissolution or winding up of the Obligor whether voluntary or involuntary.

 

 9 

   

 

Miscellaneous.

 

With regard to all dates and time periods set forth or referred to in this Note,
time is of the essence. Unless specified otherwise, any action required
hereunder to be taken within a certain number of days shall be taken within that
number of calendar days (and not Business Days), provided, however, that if the
last day for taking such action falls on a weekend or a holiday in New York, New
York, the period during which such action may be taken shall be automatically
extended to the next Business Day.

 

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of the Holder in the exercise of any right
or remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by the Holder of any right
or remedy preclude any other right or remedy.

 

The Obligor or the Holder (i) may, but shall not be obligated to, request in
writing the issuance of a replacement note to evidence any increases or
decreases in the balance of the Principal Amount pursuant to Paragraphs ‎1 and
‎4, (ii) shall request in writing the issuance of a replacement note to evidence
any permitted assignment pursuant to Paragraph ‎12, and (iii) shall request in
writing the issuance of a replacement note to evidence the mutilation,
destruction, loss or theft of this Note (or any replacement note) and the
ownership thereof, in each case, such replacement note being identical in form
and substance in all respects to this Note (other than to reflect such changes
as set forth in this Subparagraph ‎15(c)). Upon any such request or requirement,
the Obligor shall issue such replacement notes and the Holder(s) of this Note or
such replacement notes shall return such notes to be replaced to the Obligor, in
each case marked “cancelled”, or deliver to the Obligor a lost note indemnity
form in substance satisfactory to the Obligor and, with respect to any replaced
notes, such notes shall thereafter be deemed no longer unpaid and/or outstanding
hereunder.

 

After the Principal Amount and all interest due thereon, and any other amounts
at any time owed on this Note has been paid in full (or deemed paid in full),
this Note shall be surrendered to the Obligor for cancellation and shall not be
reissued.

 

Notwithstanding any business or personal relationship between the Obligor and
the Holder, or any officer, director, member, manager or employee of the Holder,
that may exist or have existed, the relationship between the Obligor and the
Holder under and with respect to this Note is solely that of debtor and
creditor, the Holder has no fiduciary or other special relationship with the
Obligor by virtue of this Note, the Obligor and the Holder are not partners or
joint venturers, and no term or condition of any of this Note will be construed
so as to deem the relationship between the Obligor and the Holder to be other
than that of debtor and creditor.

 

Paragraph headings are for the convenience of reference only and are not a part
of this Note and shall not affect its interpretation.

 

[SIGNATURE PAGE FOLLOWS]

 

 10 

   

 

IN WITNESS WHEREOF, the Obligor has caused this Note to be executed as of the
Effective Date.

 

“OBLIGOR”:         FTE NETWORKS, INC.         By:     Name: Michael Palleschi  
Its: Chief Executive Officer  

 

ATTACHMENT 3 - SERIES C NOTE/EXHIBIT K

 

   

   

